 1                                                                The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     MONACO VILLA CONDOMINIUM OWNERS                       NO. 2:18-cv-00464-MJP
 9   ASSOCIATION, a Washington non-profit
     corporation,                                          ORDER GRANTING DEFENDANT
10
                                                           CENTURY SURETY COMPANY’S
                                    Plaintiff,
11          v.                                             MOTION FOR CONTRIBUTION BAR
                                                           ORDER AND DISMISSAL OF ALL
12   CENTURY SURETY COMPANY, an Ohio                       CLAIMS AGAINST CENTURY WITH
     company; COMMONWEALTH INSURANCE                       PREJUDICE
13
     COMPANY OF AMERICA, a Delaware
14   company; FIREMAN’S FUND INSURANCE
     COMPANY, a California company; GULF
15   INSURANCE COMPANY, a Connecticut
     company; NATIONAL FIRE AND MARINE
16   INSURANCE COMPANY, a Nebraska company;
17   and DOE INSURANCE COMPANIES 1–10,

18                                 Defendants.

19          This matter having come before the Court on Defendant Century Surety Company
20   (“Century”) motion for entry of an order dismissing all pending claims against it in this lawsuit
21   and for an order barring all future contribution claims, and the Court having considered all
22   relevant records and pleadings on file, including the briefing submitted by the various parties to
23   this lawsuit, the Court enters the following order.
24          It is hereby ORDERED as follows:
25                  (1)     Century’s Motion for Contribution Bar Order and Dismissal of All Claims

                            Against Century With Prejudice is GRANTED;

      ORDER GRANTING DEFENDANT CENTURY SURETY COMPANY’S
      MOTION FOR CONTRIBUTION BAR ORDER AND DISMISSAL OF
      ALL CLAIMS AGAINST CENTURY WITH PREJUDICE - 1
 1              (2)    All potential claims that non-settling insurance carriers may have against

 2                     Century for contribution, equitable contribution, subrogation, indemnity,

 3                     or any other claim or recovery arising from policies of insurance issued

 4                     by Century are BARRED with respect to all claims and damages

 5                     (including, but not limited to, indemnity damages, subrogation, settlement

 6                     amounts, judgments, and/or fees and costs) arising out of the claims by

 7                     Monaco Villa Condominium Owners Association (including any

 8                     predecessor in interest) either in the insurance claim related to this suit or

 9                     arising out of or related to the claims in the instant suit; and
10              (3)    All pending claims against Century are DISMISSED with prejudice and
11                     without fees or costs to any party.
12

13        ENTRED on this _24th__ day of October, 2018.
14

15

16

17
                                                       A
                                                       The Honorable Marsha J. Pechman
18                                                     United States Senior District Court Judge
19

20

21

22

23

24

25



     ORDER GRANTING DEFENDANT CENTURY SURETY COMPANY’S
     MOTION FOR CONTRIBUTION BAR ORDER AND DISMISSAL OF
     ALL CLAIMS AGAINST CENTURY WITH PREJUDICE - 2
